 
December 31, 2009
 
 
James E. Hohmann
Chief Executive Officer
FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
 
Re: Forbearance Agreement/Dividend Reduction
 
Dear Jim:
 
You will recall that last May we executed a Forbearance Agreement effective
until February 28, 2010 in regard to the royalty agreement between the Iowa Farm
Bureau Federation ("IFBF") and the insurance companies that are managed by FBL
using the Farm Bureau name, Farm Bureau Property & Casualty Insurance Company
and Farm Bureau Life Insurance Company (hereinafter "Insurance Companies").
Paragraph 7(d) of the royalty agreement states that a reduction in the quarterly
dividend by FBL below $.10 per quarter creates a power of termination of the
agreement on the part of IFBF.
 
Upon your request, and after reviewing the current situation, IFBF is willing to
extend the term of the Forbearance Agreement and thereby continue to forego
IFBF's right of termination through August 31, 2010. This continued forbearance
is conditioned upon:
 
1. No reduction in the quarterly dividend below $0.0625 per share for the first
and second quarters of 2010; and
 
2. An acknowledgment on behalf of the Insurance Companies that IFBF is waiving
no rights or claims under the royalty agreement by this continued forbearance.
 
If you wish to accept the terms of this offer of continued forbearance on behalf
of the Insurance Companies, please acknowledge the same by signing below.
 
Sincerely yours,
 
/s/ CRAIG A. LANG
 
Craig Lang
President, Iowa Farm Bureau Federation
 
 
Acceptance:
 
The undersigned, as CEO of FBL Financial Group, Inc., Farm Bureau Life Insurance
Company and Farm Bureau Property & Casualty Insurance Company, does acknowledge
agreement to the terms of the forbearance set forth above.
 
/S/ JAMES E. HOHMANN
____________________________________ 
James E. Hohmann, CEO
 
 